Exhibit 10.14.1

 

AMENDMENT NO. 1 TO

VARIABLE FUNDING LOAN AGREEMENT

 

THIS AMENDMENT NO. 1 TO VARIABLE FUNDING LOAN AGREEMENT, dated as of November
28, 2005 (this “Amendment”), is entered into by and among THREE PILLARS FUNDING
LLC, a Delaware limited liability company (together with its successors and
assigns, the “Lender”), MID-STATE TRUST XIV, a Delaware statutory trust, as
borrower (the “Borrower”), WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, as custodian and collateral agent (the “Collateral Agent”)
and SUNTRUST CAPITAL MARKETS, INC., a Tennessee corporation, as agent and
administrative trustee (in such capacities, the “Agent” and “Administrative
Trustee”), and SUNTRUST BANK, as a bank investor (in such capacity, a “Bank
Investor”).  Capitalized terms used and not otherwise defined herein are used as
defined in the Agreement (as defined below and amended hereby).

 

WHEREAS, the Lender, the Borrower, the Collateral Agent, the Agent, the
Administrative Trustee and the Bank Investor have entered into that certain
Variable Funding Loan Agreement, dated as of February 4, 2005 (as amended,
restated, supplemented or otherwise modified to the date hereof, the
“Agreement”);

 

WHEREAS, the Lender, the Borrower, the Collateral Agent, the Agent, the
Administrative Trustee and the Bank Investor desire to amend the Agreement in
certain respects as hereinafter set forth;

 

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 


SECTION 1.           AMENDMENTS.  THE AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)           THE DEFINITION OF “ELIGIBLE ACCOUNT” IN ANNEX A TO THE AGREEMENT
IS HEREBY AMENDED AS FOLLOWS:


 


(I)            BY DELETING CLAUSE (U) IN ITS ENTIRETY AND SUBSTITUTING IN LIEU
THEREOF THE FOLLOWING NEW CLAUSE (U):


 

“(u)         which the aggregate Principal Balance for Jumbo Accounts does not
represent greater than 15% of the Borrowing Base;”

 


(II)           BY DELETING CLAUSE (Y) IN ITS ENTIRETY AND SUBSTITUTING IN LIEU
THEREOF THE FOLLOWING NEW CLAUSE (Y):


 

“(y)         with respect to which the related Mortgaged Property is located in
the United States; provided, however, that (i) the aggregate Principal Balance
related to Mortgaged Properties in any one of the following States (the
“Specified States”):  Mississippi, Alabama, South Carolina, Louisiana, Georgia,
North Carolina, Tennessee, Arkansas, Oklahoma, Virginia, Kentucky, West
Virginia, Indiana, Ohio, New Mexico, Illinois and Michigan, may not exceed 20%
of the aggregate Principal Balance of all Eligible Accounts, (ii) the aggregate
Principal

 

--------------------------------------------------------------------------------


 

Balance related to Mortgaged Properties in the State of California or the State
of Florida may not exceed 30% of the aggregate Principal Balance of all Eligible
Accounts, (iii) the aggregate Principal Balance related to Mortgaged Properties
in the State of Texas may not exceed 50% of the aggregate Principal Balance of
all Eligible Accounts, (iv) the aggregate Principal Balance related to Mortgaged
Properties in any State other than any Specified State, the State of California,
the State of Florida or the State of Texas may not exceed 10% of the aggregate
Principal Balance of all Eligible Accounts, (v) the aggregate Principal Balance
related to Mortgaged Properties located in any single zip code may not exceed 6%
of the aggregate Principal Balance of all Eligible Accounts and (vi) the
aggregate Principal Balance related to Mortgaged Properties with a zip code
characterized as unknown by the Master Servicer and/or Subservicer may not
exceed 15% of the aggregate Principal Balance of all Eligible Accounts;”

 


(III)          BY DELETING CLAUSE (BB) IN ITS ENTIRETY AND SUBSTITUTING IN LIEU
THEREOF THE FOLLOWING NEW CLAUSE (BB):


 

“(bb)       with respect to any Account originated (or in the case of Walter
Mortgage Company, originated or purchased) by an Eligible Originator, such
Account was originated (or in the case of Walter Mortgage Company, originated or
purchased) in accordance with the Credit Policy;”

 


(IV)          BY DELETING CLAUSE (HH) IN ITS ENTIRETY AND SUBSTITUTING IN LIEU
THEREOF THE FOLLOWING NEW CLAUSE (HH):


 

“(hh)       which is a Full Documentation Account; provided, however, if such
Account is a Low Documentation Account, the Principal Balance thereof, together
with the Principal Balance of all other such Accounts, may not represent greater
than 20% of the Borrowing Base;”

 


(V)           BY DELETING CLAUSE (KK) IN ITS ENTIRETY AND SUBSTITUTING IN LIEU
THEREOF THE FOLLOWING NEW CLAUSE (KK):


 

“(kk)       with respect to which, if such Account is an Adjustable Rate
Account, then (i) the related Account Note evidences an Account having fully
amortizing monthly payments with no negative amortization, (ii) such Account
shall provide (A) for periodic rate adjustments (caps) of no less than 1.0% and
(B) the margin over the applicable index shall not be subject to any decrease
and (C) for a lifetime interest rate cap of no less than 6.0% higher than the
initial interest rate, (iii) such Account was not a Resale Account at the time
such loan was acquired or originated by WMC and (iv) the Principal Balance
thereof together with the aggregate Principal Balance of all other Adjustable
Rate Accounts may not exceed 30% of the Borrowing Base;”

 


(VI)          BY DELETING CLAUSE (MM) IN ITS ENTIRETY AND SUBSTITUTING IN LIEU
THEREOF THE FOLLOWING NEW CLAUSE (MM):

 

1

--------------------------------------------------------------------------------


 

“(mm) which the aggregate Principal Balance of all Ninety Percent Or More
Complete Accounts does not represent less than 90% of the aggregate Principal
Balance of all Eligible Accounts;”

 


(VII)         BY DELETING THE WORD “AND” AT THE END OF CLAUSE (OO), DELETING THE
PERIOD AT THE END OF CLAUSE (PP) AND REPLACING IT WITH A SEMICOLON AND BY
INSERTING THE FOLLOWING NEW CLAUSES (QQ) AND (RR):


 

“(qq)       with respect to which, if such Account is a Manufactured Home
Account, the amount thereof, together with the amount of all other Manufactured
Home Accounts, would not represent greater than 5% of the Borrowing Base; and

 

(rr) with respect to which, if such Account is an Account with respect to which
the related Mortgaged Property is a two- to four-family dwelling, an individual
condominium unit in a condominium project or an individual unit in a townhouse
the amount thereof, together with the amount of all other such Accounts, would
not represent than 5% of the Borrowing Base;

 

provided, however that the provisions of clauses (y)(i) - (vi), (kk) and (hh) of
this definition shall not be applicable at any time that the aggregate amount of
Loans outstanding is less than or equal to $75,000,000. “

 


(B)           ANNEX A TO THE AGREEMENT IS HEREBY AMENDED BY INSERTING THE
FOLLOWING DEFINITIONS IN ALPHABETICAL ORDER:


 

“Full Documentation Account” means any Account with respect to which the related
mortgage file includes at a minimum an application completed and fully executed
and verification of employment and which shall include, as applicable, either a
verification of assets or a verification of mortgage and/or rent payments.

 

“Jumbo Account” means any Account the amount of which exceeds the size limit set
for purchase or securitization by the Federal National Mortgage Association.

 

“Low Documentation Account” means, any Account with respect to which the related
mortgage file does not include each item listed in the definition of Full
Documentation Account.

 

“Manufactured Home” means a single family residential unit that is constructed
in a factory in sections and that is intended to be so constructed in accordance
with the Federal Manufactured Home Construction and Safety Standards adopted on
June 15, 1976, by the Department of Housing and Urban Development (“HUD Code”),
as amended in 2000, which preempts state and local building codes. The
manufactured home is built on a non-removable, permanent frame chassis that
supports the complete unit of walls, floors, and roof.

 

“Manufactured Home Account” means, any Account with respect to which the related
Mortgaged Property is a Manufactured Home.

 

2

--------------------------------------------------------------------------------


 


(C)           ANNEX A TO THE AGREEMENT IS HEREBY AMENDED BY DELETING THE
DEFINITION OF “NINETY PERCENT COMPLETE ACCOUNT” IN ITS ENTIRETY AND SUBSTITUTING
IN LIEU THEREOF THE FOLLOWING NEW DEFINITION:


 

“Ninety Percent Or More Complete Account” means an Account with respect to which
the related Mortgaged Property includes a home that has a completed interior
except for interior paint, floor covering and utility hook-up.

 


(D)           ANNEX A TO THE AGREEMENT IS HEREBY AMENDED BY DELETING THE
DEFINITION OF “SCHEDULED TERMINATION DATE” IN ITS ENTIRETY AND SUBSTITUTING IN
LIEU THEREOF THE FOLLOWING NEW DEFINITION:


 

“Scheduled Termination Date” means November 27, 2006, or such later date to
which the Scheduled Termination Date may be extended by the Agent, the Borrower
and some or all of the Bank Investors, each in its sole discretion, pursuant to
Section 2.15 of the Loan Agreement.

 


SECTION 2.           EFFECTIVENESS AND EFFECT.

 

This Amendment shall become effective as of the date (the “Effective Date”) that
each of the following conditions precedent shall have been satisfied:

 


(A)           (I) THIS AMENDMENT AND (II) AMENDMENT NO. 1 TO THE LIQUIDITY ASSET
PURCHASE AGREEMENT, DATED AS OF THE DATE HEREOF, SHALL HAVE BEEN EXECUTED AND
DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH PARTY THERETO.


 


(B)           THE BORROWER SHALL EACH BE IN COMPLIANCE WITH EACH OF ITS
COVENANTS SET FORTH HEREIN AND EACH OF THE OPERATIVE DOCUMENTS TO WHICH IT IS A
PARTY.


 


(C)           NO EVENT HAS OCCURRED WHICH CONSTITUTES A FACILITY TERMINATION
EVENT OR A POTENTIAL FACILITY TERMINATION EVENT AND THE FACILITY TERMINATION
DATE SHALL NOT HAVE OCCURRED.


 


SECTION 3.                                REFERENCE TO AND EFFECT ON THE
AGREEMENT AND THE RELATED DOCUMENTS.

 


(A)           UPON THE EFFECTIVENESS OF THIS AMENDMENT, (I) THE BORROWER HEREBY
REAFFIRMS ALL REPRESENTATIONS AND WARRANTIES MADE BY IT IN ARTICLE III OF THE
AGREEMENT (AS AMENDED HEREBY) AND AGREES THAT ALL SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE DEEMED TO HAVE BEEN RESTATED AS OF THE EFFECTIVE DATE OF
THIS AMENDMENT, (II) THE BORROWER HEREBY REPRESENTS AND WARRANTS THAT NO
FACILITY TERMINATION EVENT OR POTENTIAL FACILITY TERMINATION EVENT SHALL HAVE
OCCURRED AND BE CONTINUING AND (III) EACH REFERENCE IN THE AGREEMENT TO “THIS
AGREEMENT”, “HEREUNDER”, “HEREOF”, “HEREIN” OR WORDS OF LIKE IMPORT SHALL MEAN
AND BE, AND ANY REFERENCES TO THE AGREEMENT IN ANY OTHER DOCUMENT, INSTRUMENT OR
AGREEMENT EXECUTED AND/OR DELIVERED IN CONNECTION WITH THE AGREEMENT SHALL MEAN
AND BE, A REFERENCE TO THE AGREEMENT AS AMENDED HEREBY.


 


(B)           THE BORROWER HEREBY AGREES THAT IN ADDITION TO ANY COSTS OTHERWISE
REQUIRED TO BE PAID PURSUANT TO THE OPERATIVE DOCUMENTS, THE BORROWER SHALL PAY
THE REASONABLE LEGAL FEES AND OUT-OF POCKET EXPENSES OF EACH OF THE COLLATERAL
AGENT’S AND THE ADMINISTRATIVE TRUSTEE’S

 

3

--------------------------------------------------------------------------------


 


COUNSEL, AND ALL AUDIT FEES AND DUE DILIGENCE COSTS INCURRED BY THE
ADMINISTRATIVE TRUSTEE IN CONNECTION WITH THE CONSUMMATION OF THIS AMENDMENT.


 


SECTION 4.           GOVERNING LAW.

 

THIS LOAN AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 


SECTION 5.           SEVERABILITY.

 

Each provision of this Amendment shall be severable from every other provision
of this Amendment for the purpose of determining the legal enforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Amendment in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.

 


SECTION 6.           COUNTERPARTS.

 

This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.  Delivery of an executed counterpart of a signature page by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment.

 

[remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------